Opinión del Tribunal emitida por el
Juez Asociado Señor Hernández Denton.
El Ministerio Público nos solicita que revoquemos una resolución del anterior Tribunal Superior, Sala de Baya-món, mediante la cual se suprimió cierta evidencia incau-tada por la Policía de Puerto Rico, luego de que Henry Yip Berrios fuera detenido en un bloqueo vehicular efectuado en las carreteras que daban acceso al residencial público Virgilio Dávila de Bayamón. El tribunal a quo concluyó que la evidencia fue obtenida en violación de la garantía cons-titucional contra registros, incautaciones y allanamientos irrazonables, ya que la detención fue efectuada sin que la Policía tuviera motivos fundados para creer que el impu-tado hubiera cometido una violación de ley. El Ministerio Público aduce que el tribunal de instancia suprimió evi-*393dencia ocupada válidamente por la Policía de Puerto Rico durante un “bloqueo en que se intervino indiscrimina-damente con todos los vehículos que transcurrieron por éste”. Confirmamos.
hH
En la mañana del viernes 16 de abril de 1993, entre cincuenta (50) y sesenta (60) agentes de la Policía de Puerto Rico acudieron al residencial público Virgilio Dávila de Bayamón para diligenciar varias órdenes de arresto. Como parte de este operativo, la Policía bloqueó las tres (3) carreteras públicas que permitían el acceso al residencial con el objetivo de revisar las licencias de conducir y de registro de todos los vehículos que intentaran entrar o salir de éste.
Alrededor de las 9:00 de la mañana de ese día, al inten-tar salir en su automóvil marca Saab, modelo de 1983, del residencial en donde vivía, el acusado Henry Yip Berríos fue detenido por el Agente Héctor Ruiz García, quien es-taba asignado a una de las vías bloqueadas por la Policía. Según surge de la transcripción de la vista de supresión de evidencia, al detener el vehículo, Ruiz García le ordenó a Yip Berríos que le mostrara su licencia de conducir y la licencia de registro del auto.
La detención y solicitud de los documentos de Yip Be-rríos ocurrieron sin que el policía Ruiz García tuviera co-nocimiento o sospecha alguna de que él hubiera cometido o. estuviera en vías de cometer algún delito. En particular, no tenía conocimiento o sospecha de que Yip Berríos hubiese incurrido en alguna falta bajo la Ley Núm. 141 de 20 de julio de 1960 (9 L.P.R.A. see. 301 et seq., según enmendada) conocida como Ley de Vehículos y Tránsito de Puerto Rico. Más aún, del expediente ante nos tampoco surge que al-guna de las órdenes de arresto que estaban siendo diligen-ciadas en el residencial estuviera dirigida contra Yip *394Berríos. En este contexto, la detención de Yip Berríos fue realizada tan sólo en cumplimiento de la orden que los su-pervisores de la Policía brindaron para que se detuviera a todo vehículo que entrara o saliera del residencial.
Yip Berríos entregó los documentos solicitados según le fue requerido. Al examinarlos, el agente Ruiz García se percató de que el número de tablilla que indicaba la licen-cia de registro del auto (50-B-92) no coincidía con el que llevaba el vehículo (AWM-422). Ante esto el policía le or-denó que bajara del auto.(1) Luego de ello, Ruiz García exa-minó el interior del vehículo y observó un arma de fuego entre los dos (2) asientos delanteros. Al ser cuestionado sobre ella, Yip Berríos aceptó que no poseía licencia para portar armas. Fue entonces cuando Ruiz García lo puso bajo arresto, le hizo las advertencias de rigor y procedió a registrarlo. Como producto de este registro, la Policía en-contró dos (2) envolturas de aluminio en los bolsillos del pantalón que contenían lo que resultó ser heroína. Tanto la heroína como el arma encontrada en el auto fueron incau-tadas por la Policía.
Por estos hechos, el Ministerio Público acusó a Yip Be-rríos por violación al Art. 404(a) de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404; a la See. 2-801(7) de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 591(7), y a los Arts. 6, 8 y 11 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 416, 418 y 421. *395Oportunamente, el imputado solicitó la supresión de la evi-dencia y alegó que la detención en el residencial fue ilegal, ya que fue efectuada sin que existieran motivos fundados o causa probable para creer que hubiera cometido delito alguno. Por ello, adujo que la evidencia obtenida en tales circunstancias debía ser suprimida.
El Tribunal Superior, Sala de Bayamón (Hon. Ramón E. Gómez Colón, Juez), acogió los planteamientos del impu-tado y suprimió la evidencia incautada en el bloqueo. Dicho foro concluyó que en ausencia de sospecha individuali-zada, la detención del imputado Yip Berríos violentó nuestro ordenamiento constitucional, por lo que la eviden-cia obtenida a raíz de dicha intervención debía ser suprimida. De igual forma declaró inconstitucional la See. 5-1120(a) de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 1152, que obliga a los conductores a dete-nerse y mostrar los documentos necesarios cuando un agente del orden público así lo requiera.
Ante este cuadro, el Estado acudió ante nos mediante un recurso de certiorari en el que le imputa al tribunal de instancia la comisión de los cuatro (4) errores siguientes:
1. Si erró el Tribunal Superior al declarar inconstitucional la Sección 5-1120(A) de la Ley de Vehículos y Tránsito y al no aplicar, aun en tal caso, la doctrina del registro de buena fe.
2. Si erró el Tribunal Superior al no aplicar la norma que permite el “bloqueo” de vehículos para cotejar licencias de con-ducir y del vehículo.
3. Si fue correcta la interpretación que el Tribunal Superior hizo del caso de Delaware v. Prouse, 440 U.S. 648 (1979).
4. Si fue correcta la determinación del Tribunal Superior de que procedía suprimir la evidencia por razón de que su obten-ción fue fruto de un operativo ilegal.
Oportunamente expedimos el recurso. (2) El primer error señalado requiere pasar juicio sobre la validez constitucio-*396nal de la See. 5-1120(a) de la Ley de Vehículos y Tránsito de Puerto Rico, supra. Los últimos tres (3) errores, por su parte, cuestionan la capacidad constitucional del Estado para realizar bloqueos en las carreteras públicas del país y detener vehículos de motor, sin que exista sospecha indivi-dualizada o motivos fundados para creer que su conductor u ocupantes cometieron o estaban cometiendo algún delito o alguna violación a las leyes de tránsito. Su resolución, en consecuencia, requiere considerar el alcance de la protec-ción constitucional contra registros, allanamientos e incau-taciones irrazonables que provee la Sec. 10 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, y la Cuarta En-mienda federal, L.P.R.A., Tomo 1, en el contexto específico que plantea el caso ante nos.
Las partes han comparecido. Luego de estudiar sus res-pectivos escritos consideramos apropiado discutir en primer lugar los últimos tres (3) errores apuntados. Posterior-mente, consideraremos la determinación de inconstitucionalidad que hiciera el Magistrado de instancia. Así, pues, con el beneficio de la comparecencia de las partes, y luego de estudiar el derecho aplicable, resolvemos.
h-1 hH
La Sec. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra, ed. 1982, pág. 299, en lo aquí pertinente, dispone:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautacio-nes y allanamientos irrazonables.
Sólo se expedirán mandamientos autorizando registros, alla-namientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirma-ción, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
*397Evidencia obtenida en violación de esta sección será inadmi-sible en los tribunales.
 Esta disposición es análoga a la Cuarta Enmienda de la Constitución de Estados Unidos, supra, 3 Diario de Sesiones de la Convención Constituyente 1568 (1952); J. Trías Monge, Historia Constitucional de Puerto Rico San Juan, Ed. U.P.R., 1982, Vol. III, pág. 191, y, al igual que su equivalente federal, su objetivo básico es proteger el ám-bito de intimidad y dignidad del individuo frente a actua-ciones arbitrarias del Estado. Pueblo v. Santiago Alicea I, 138 D.P.R. 230 (1995); Pueblo en interés menor N.R.O., 136 D.P.R. 949 (1994), Pueblo v. Martínez Torres, 120 D.P.R. 496, 500 (1988); en cuanto a la jurisdicción federal, véanse: United States v. Mendenhall, 446 U.S. 544 (1980); Katz v. United States, 389 U.S. 347, 350 (1967). En términos prác-ticos, dicha disposición constitucional pretende impedir que el Estado interfiera con la intimidad y libertad de las personas excepto en aquellas instancias en las que el pro-pio ordenamiento lo permite. Véanse: E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. 1, pág. 283; O.E. Resumil de Sanfi-lippo, Derecho Procesal Penal, Orford, Equity Publishing Co., 1990, T. 1, pág. 203 et seq.
Aunque la garantía constitucional conferida a los individuos en la Sec. 10 del Art. II de nuestra Constitución, supra, es análoga a la federal, en el pasado hemos señalado que su contenido es distinto. Pueblo v. Dolce, 105 D.P.R. 422, 429 (1976). En esa ocasión expresamos que “[ajmbas disposiciones respondieron a circunstancias diferentes y es natural que su interpretación se atenga, dentro del marco de nuestras relaciones con Estados Unidos, a las realidades cambiantes de una y otra sociedad”. Id.
En este contexto, hemos señalado que la citada Cuarta Enmienda federal “describe el ámbito mínimo de la garantía que reconoce”, pág. 427. Esto significa que los es-*398tados y Puerto Rico, aunque no pueden reducir el ámbito de protección reconocido por la jurisprudencia interpreta-tiva de la Cuarta Enmienda federal, supra, pueden am-pliarlo con el objetivo de conceder una mayor protección a la ciudadanía. Sibron v. New York, 392 U.S. 40, 60-61 (1968); Cooper v. California, 386 U.S. 58, 62 (1967). De hecho, nuestra Constitución contiene dos (2) disposiciones adicionales al Art. II, Sec. 10, supra, que le imprimen mayor vitalidad a la protección constitucional a la intimidad. Estas son la Sec. 1 de nuestra Carta de Derechos, L.P.R.A., Tomo 1, ed. 1982, pág. 257, preceptiva de que “[l]a dignidad del ser humano es inviolable”, y la See. 8 del Art. II, L.P.R.A., Tomo 1, ed. 1982, pág. 292, que establece el dere-cho de toda persona “a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar”. Esta mayor especificidad y extensión de nuestro texto constitucional nos ha llevado a afirmar que con rela-ción a la protección del derecho a la intimidad nuestra Constitución es de “factura más ancha que la tradicional”. E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 440 (1975). Véase, además, López Vives v. Policía de P.R., 118 D.P.R. 219 (1987).
Como es sabido, la determinación de si existe protección al amparo de la Cuarta Enmienda o según su equivalente en Puerto Rico requiere determinar si quien reclama la protección constitucional tiene derecho a abrigar una razonable expectativa a la intimidad ante la actuación gubernamental impugnada, ya sea un registro, un allanamiento o una incautación. Katz v. United States, supra, pág. 361; California v. Greenwood, 486 U.S. 35 (1988). De este, modo hemos advertido que nuestra protección constitucional requiere determinar “si la persona tiene un derecho razonable a abrigar, donde sea, dentro de las circunstancias del caso específico, la expectativa de que su intimidad se respete”. Pueblo v. Lebrón, 108 D.P.R. 324, *399331 (1979); E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 402 (1983).
En relación con la citada Sección 10 del Artículo II de nuestra Constitución, el criterio que determina si la actuación gubernamental es constitucionalmente permisible es el de la razonabilidad de la intrusión estatal con la intimidad de la persona. Esto normalmente se determina balanceando los intereses del Estado frente a los derechos individuales. El menor o mayor grado de expectativa a la intimidad que nuestro ordenamiento le reconoce a una persona en determinada circunstancia es pertinente para el análisis acerca de la razonabilidad de la actuación gubernamental y en consecuencia para determinar el alcance de la protección constitucional. En este contexto, y dado que en Puerto Rico los derechos individuales y particularmente el derecho a la intimidad y dignidad reciben una protección más amplia que en la jurisdicción federal, en nuestra jurisdicción el criterio de razonabilidad es más estricto.
H-i 1 — ! H — I
En Pueblo v. Sosa Díaz, 90 D.P.R. 622 (1964), ex-tendimos la protección constitucional que ofrece la sección 10 del Art. II de nuestra Constitución, supra, específicamente a los vehículos de motor. Sin embargo, hemos advertido que el alcance de la protección de las personas en circunstancias que involucran automóviles es menor. Véanse: Pueblo v. Malavé González, 120 D.P.R. 470, 478 (1988); Pueblo v. Acevedo Escobar, 112 D.P.R. 770, 775 (1982). Esto no significa que al viajar en un automóvil renunciamos a nuestro derecho a la intimidad y a no autoincriminamos. Pueblo v. Malavé González, supra, págs. 478-479. Lo que ocurre es que por las diferencias conceptuales y funcionales existentes entre un vehículo y una residencia, así como por el hecho de que el tránsito por las vías públicas es una materia muy reglamentada, hemos reconocido como razo-*400nable un grado de intrusión gubernamental mayor con el ámbito de intimidad individual en tales circunstancias que la que de ordinario se reconoce en una residencia. Pueblo v. Malavé González, supra, pág. 478; Pueblo v. Acevedo Escobar, supra, pág. 776. No obstante, en uno u otro caso la validez de la intervención gubernamental queda condicio-nada a que dentro de las circunstancias del caso tal inter-vención sea razonable.
Tanto bajo la Cuarta Enmienda federal como bajo la Constitución de Puerto Rico, la detención temporera de una persona que conduce un vehículo de motor por parte de agentes estatales constituye una incautación de la persona, aún cuando la detención haya sido por un período breve de tiempo o para un propósito en específico. Whren v. United States, 517 U.S. 806 (1996); United States v. Brignoni-Ponce, 422 U.S. 873, 878 (1975). Tal es la situación que ocurre cuando un agente estatal detiene un vehículo en un bloqueo de carretera. (3) De este modo, la detención de un vehículo por parte de un miembro de la Policía queda enmarcada dentro del imperativo constitucional de que dentro de las circunstancias del caso, tal incautación sea razonable, de forma que no se lesionen los derechos de la ciudadanía. Whren v. United States, supra, pág. 1772.
En el pasado hemos reconocido como razonable la detención de un vehículo de motor bajo circunstancias que originan motivos fundados o causa probable para creer que ha ocurrido una violación de las leyes de tránsito.(4) Pueblo v. Malavé González, supra; Pueblo v. De *401Jesús Robles, 92 D.P.R. 345 (1965); de la jurisdicción federal, véanse: Whren v. United States, supra; Pennsylvania v. Mimms, 434 U.S. 106, 109 (1977); Dunaway v. New York, 442 U.S. 200, 209 (1979). En esa ocasión señalamos que era válida la detención de un vehículo de motor cuando su conductor ha cometido una infracción de tránsito. Al así actuar, indicamos que dicha detención constituye “una de-tención con propósitos específicos y por un período de tiempo limitado”. Pueblo v. Malavé González, supra, pág. 481. Sin embargo, en cuanto a un grado de intervención mayor, como lo sería el registro del interior del vehículo, expresamos que en ausencia de circunstancias especiales es necesario obtener una orden judicial para que tal actua-ción pueda ser constitucionalmente válida. Id.
Más tarde, en Pueblo v. Martínez Torres, supra, reconocimos como válida la detención de un vehículo de motor y el arresto de su conductor por parte de un agente de la Policía que actúe a base de información colectiva cuando el agente que inicia la cadena de comunicaciones tenga motivos fundados para creer que la persona arrestada ha incurrido en una violación de ley.
De igual forma hemos validado la prerrogativa de la Policía de detener a un ciudadano con propósitos investigativos, como parte de la obligación de dicho cuerpo de patrullar las vías públicas y de investigar la actividad delictiva, siempre que la persona detenida consienta a la intervención. Pueblo en interés menor N.R.O., supra; Pueblo v. Acevedo Escobar, supra, pág. 778.
La controversia que hoy está ante nuestra consideración es distinta. La detención del vehículo en que viajaba Yip Berríos ocurrió sin que la Policía tuviera motivos fundados para creer que éste hubiese infringido alguna disposición de ley. Tampoco tenía el consentimiento del detenido. Ante esto, debemos decidir si una detención en un bloqueo de carreteras, efectuada sin que exista algún grado de sospe-*402cha individualizada, es permisible bajo nuestro ordena-miento constitucional.
En Puerto Rico nunca antes habíamos tenido la oportunidad de examinar semejante controversia. En Estados Unidos, por el contrario, ésta ha generado considerables debates, siendo el Tribunal Supremo de ese país el exponente principal de los principios fundamentales que amparan la protección constitucional contra registros y allanamientos irrazonables al amparo de la citada Cuarta Enmienda en ese contexto. Por lo tanto, al resolver el caso de autos acudimos a esa jurisdicción para evaluar el tratamiento que se le ha brindado a la garantía constitucional en tales circunstancias, de modo que podamos precisar el ámbito mínimo de la protección constitucional que los estados y Puerto Rico están obligados a conceder a la ciudadanía. Oportunamente, trazaremos los contornos de la protección constitucional bajo nuestra Constitución. La referencia a casos de otras jurisdicciones es, en este sentido, ilustrativa. En cuanto a la jurisprudencia federal, su uso es únicamente a los fines de precisar el contenido mínimo de la Sec. 10 de la Carta de Derechos de nuestra Constitución, supra.
IV
El Tribunal Supremo federal consideró la validez cons-titucional de la detención de un vehículo de motor en un bloqueo de carreteras por vez primera en United States v. Martinez-Fuerte, 428 U.S. 543 (1976).(5) Allí, en varios ca-*403sos consolidados se cuestionaba la validez, bajo la Cuarta Enmienda, de las detenciones efectuadas por la Policía de Frontera en dos (2) bloqueos de carreteras localizados de forma permanente en las cercanías de la frontera estado-unidense con Méjico, como medida para controlar la en-trada de indocumentados.(6)
Al sostener la validez constitucional de las detenciones impugnadas, el Tribunal Supremo federal ex-presó que la Constitución de Estados Unidos permitía la realización de lo que denominó reasonably located checkpoints, en los cuales los vehículos podían ser detenidos en ausencia de algún grado de sospecha individualizada. United States v. Martinez-Fuerte, supra, pág. 562. Para llegar a esta conclusión, dicho foro examinó la razonabilidad de la intervención a la luz del balance de los intereses involucrados. Por un lado, consideró la magnitud del interés público que motivaba la intervención y la eficacia del mecanismo utilizado para adelantar dicho interés. De otro lado, el tribunal consideró el alcance de la intrusión gubernamental con la intimidad individual.
Al respecto, el Tribunal Supremo de Estados Unidos se-ñaló que el interés gubernamental en el control del tráfico de inmigrantes era muy alto, mientras que la intrusión en *404la intimidad individual resultante era mínima, pues ni los ocupantes de los vehículos ni los vehículos mismos eran registrados. United States v. Martinez-Fuerte, supra, pág. 558. Además, dicho foro sostuvo que la discreción ejercida por los agentes estatales, así como el potencial de que los bloqueos interfirieran con las personas que transitaban de forma legítima, eran mínimos.(7)
En United States v. Martinez-Fuerte, supra, se elaboró una distinción importante en cuanto al tipo de intrusión con la intimidad de la que puede ser objeto una persona, lo que contribuyó a la determinación de la constitucionalidad de los bloqueos allí impugnados. Por un lado, se encuentra lo que el Tribunal federal denominó intrusión objetiva, constituida por la detención en sí misma, la inspección visual y cualquier tipo de intercambio verbal entre el detenido y los agentes estatales. Por otro lado, se encuentra la intrusión subjetiva, caracterizada por el sentimiento de aprehensión, temor o aun de sorpresa que ocasiona la detención en quienes transitan por las vías públicas. Según el Tribunal Supremo de Estados Unidos, este último tipo de intrusión o interferencia con la intimidad individual es sustancialmente menor en el caso de los bloqueos que la que de ordinario ocurre cuando una persona es detenida por un policía que realiza un patrullaje preventivo. Sobre este particular, el Tribunal federal ex-plicó:
En los bloqueos de tráfico un conductor puede ver que otros *405vehículos están siendo detenidos; puede ver los signos visibles de la autoridad del oficial y está menos suceptible de ser ate-morizado o molestado por la intrusión. (Traducción nuestra.) United States v. Martinez-Fuerte, supra, pág. 558, citando con aprobación a United States v. Ortiz, 422 U.S. 891, 894-895, (1975).
En el balance de intereses, el Tribunal Supremo federal estimó que dado el interés público involucrado y el alcance de la intrusión con la intimidad de las personas, la inter-vención gubernamental resultaba razonable, por lo que el bloqueo resistía el escrutinio constitucional.
Tres (3) años más tarde el Tribunal Supremo de Estados Unidos resolvió Delaware v. Prouse, 440 U.S. 648 (1979). En éste, un oficial de la Policía que hacía una ronda por el condado de New Castle en Delaware detuvo un vehículo de motor en cuyo interior ocupó marihuana. Según el testimo-nio brindado por el patrullero, la detención la efectuó de forma rutinaria, sin que tuviera motivos fundados o sospe-cha razonable para creer que la persona detenida hubiera cometido delito alguno. Tampoco había percibido alguna violación a las leyes tránsito. El agente de la Policía tan sólo realizó la detención con el único objetivo de revisar las licencias de conductor y de registro del vehículo. Nótese que distinto a United States v. Martinez-Fuerte, supra, la detención en Prouse no fue efectuada como parte de un bloqueo de carreteras, sino como parte de un patrullaje preventivo.
Al evaluar la razonabilidad de la intrusión con la intimidad individual, el Tribunal Supremo de Estados Uni-dos rechazó la contención de que el interés gubernamental en identificar conductores no autorizados, así como el interés de velar porque las normas de seguridad en la conducción de un vehículo de motor fuesen satisfechas, constituyeran razones suficientes para validar un sistema en el que el agente estatal tuviera discreción absoluta para detener conductores. Por ello concluyó que detener un vehículo y solicitar la licencia de conducir y la del registro del *406auto, en ausencia de algún grado de sospecha individuali-zada sobre la comisión de algún delito por parte de sus ocupantes, era impermisible según la Cuarta Enmienda. Bajo el mínimo federal exigido por la Constitución de Es-tados Unidos, a la Policía le está vedado detener un vehí-culo durante un patrullaje preventivo sin que exista sospe-cha individualizada que lo justifique.
A pesar de lo anterior, el Tribunal Supremo federal implícitamente aceptó que la realización de un bloqueo para revisar licencias podría ser constitucionalmente válida si se utilizaban métodos menos intrusivos en la intimidad individual o métodos que no involucraran un ejercicio de discreción y arbitrariedad irrestricta por parte de los oficiales estatales. Por esto añadió que “[d]etener y hacerle preguntas a todos los vehículos que transiten por un bloqueo de carreteras es una posible alternativa” para suprimir esa arbitrariedad. Delaware v. Prouse, supra, pág. 674.
La validez de un bloqueo de carreteras se puso a prueba nuevamente en Michigan Dept. of State Police v. Sitz, 496 U.S. 444 (1990). Allí, el Tribunal Supremo federal pasó jui-cio sobre la validez de un programa estatal de control de alcohol que operaba mediante el establecimiento de blo-queos o puntos de examen de conductores en las carreteras. El bloqueo impugnado en Sitz era realizado si-guiendo unas guías preestablecidas en cuya preparación habían participado no sólo la Policía de Michigan, sino también miembros de la Fiscalía del estado y el University of Michigan Transportation Research Institute.
Siguiendo los precedentes de United States v. Martinez-Fuerte, supra, y Delaware v. Prouse, supra, el Tribunal Supremo de Estados Unidos estimó que el grado de intrusión con la intimidad individual, tanto en su vertiente objetiva como en su vertiente subjetiva, era mínimo, por lo que al ser sopesado con el interés gubernamental involucrado —reducir accidentes causados por personas en estado de embriaguez— y con su efectividad en el logro de *407ese objetivo, la decisión debía recaer a favor del programa gubernamental. Asimismo, el Tribunal federal señaló que los bloqueos de control del alcohol en el caso de Michigan Dept, of State Police v. Sitz, supra, no otorgaban la discre-ción irrestricta a los oficiales estatales que fue condenada en Prouse. Por ello, el Tribunal validó la detención inicial de los conductores en los bloqueos de carreteras bajo su consideración, como intento para reducir los accidentes causados por conductores ebrios.
Múltiples jurisdicciones estatales, a su vez, han consi-derado la controversia que nos ocupa llegando a resultados diversos, los cuales han estado matizados por las exigen-cias de sus respectivas constituciones estatales.(8) En este contexto, algunos tribunales han validado los bloqueos que tan sólo obligan al conductor a reducir la velocidad al acer-carse a ellos y le dejan la opción de iniciar una conversa-ción con el policía o continuar su marcha. State v. Talbot, *408792 P.2d 489 (Utah 1990); Little v. State, 479 A.2d 903 (1984). Otros han permitido al conductor que se aproxima a un bloqueo tomar una vía alterna y evadir el contacto con éste. State v. Talbot, supra; Ingresoll v. Palmer, 743 P.2d 1299 (1987); State v. Super. Ct. in & for County of Pima, 69 P.2d 1073 (Ariz. 1984). Aún otros han requerido que el Es-tado obtenga una autorización judicial previa para poder establecer el bloqueo. State v. Olgaard, 248 N.W.2d 392 (1976).
Algunos tribunales estatales han sido más precisos y han identificado una serie de requisitos o factores que deben ser considerados al momento de evaluar la validez constitucional de un bloqueo de carreteras.(9) No obstante, la vasta jurisprudencia existente que valida la práctica gubernamental de realizar bloqueos de carreteras ha sido consecuente al utilizar como metodología de análisis el escrutinio desarrollado por la jurisprudencia federal. De este modo, la razonabilidad de la actuación gubernamental ha estado sujeta al resultado del balance de los tres (3) factores siguientes: (a) la magnitud del interés público servido por la incautación; (b) el grado con que dicha incautación adelanta el interés público, y (c) el grado de interferencia con la intimidad y libertad individual. Estos factores, a su vez, han estado matizados por las diversas exigencias constitucionales de los estados en cuanto al grado de protección que le confieren al ámbito de intimidad individual. El re-*409sultado de este análisis determina la validez constitucional del bloqueo en cuestión.
La evaluación del bloqueo de carreteras bajo nuestra consideración, a la luz de estos criterios, requiere determi-nar previamente si la incautación que de ordinario supone una detención en un bloqueo es permisible bajo nuestro esquema constitucional. Si este análisis revela que tal de-tención resulta permisible, debemos entonces evaluar la constitucionalidad del bloqueo en específico que está bajo nuestra consideración.
V
 El criterio que permea la Sec. 10 del Art. II de nuestra Constitución, supra, y que delimita el grado de intrusión estatal permisible en el ámbito de intimidad individual es el de razonabilidad. Como parte integral de esta evaluación se levanta la expectativa a la intimidad albergada por una persona en determinado contexto. Reco-nocida la existencia de una expectativa legítima a la inti-midad, cualquier actuación gubernamental que pretenda interferir con ese ámbito debe ser razonable de acuerdo con las circunstancias específicas del caso. Cuanto mayor sea la expectativa legítima a la intimidad, mayor será el al-cance de la protección constitucional. Mientras menor sea la expectativa legítima a la intimidad, menor será el al-cance de la protección constitucional y, por lo tanto, el grado de interferencia estatal jurídicamente permisible en ese ámbito será mayor. En ambos casos, “[e]l análisis del alcance de la protección constitucional se hará de acuerdo con la aplicación de la doctrina del balance de intereses”. Resumil de Sanfilippo, op. cit, pág. 205.
Al examinar la naturaleza de la detención de un vehículo en un bloqueo de carreteras debemos destacar que el Estado regula, controla y limita el uso de las vías públicas en múltiples formas con el fin de mantener y promover *410la seguridad de las personas que a diario transitan por ellas. 37 A.L.R.4th 10 (1985); 7A A.Jur.2d sec. 101. Con este propósito se le exige a los conductores que tengan una licencia de conducir y que los vehículos de motor estén ins-critos en el Departamento de Transportación y Obras Pú-blicas de Puerto Rico. Véase la Ley de Vehículos y Tránsito de Puerto Rico, según enmendada, supra. Quien quiera conducir un vehículo de motor de forma legal tiene que cumplir con las exigencias estatutarias y reglamentarias que nuestro ordenamiento prescribe para ello.
Al hacer uso de las carreteras, las personas saben que la Policía fiscaliza continuamente las vías públicas. La cons-tante actividad policiaca en las carreteras del país es in-cluso percibida por la población con normalidad. Esta si-tuación diluye en alguna medida la expectativa a la intimidad que razonablemente puede albergar una persona cuando conduce un vehículo de motor y ejemplifica el hecho de que la sociedad reconoce como válido cierto grado de intervención con el ámbito de la intimidad individual cuando se conduce un vehículo de motor en las vías públicas.
Por otro lado, la individualización que existe en el caso de una detención en un patrullaje preventivo o en un arresto es casi inexistente en el caso de una detención de un vehículo de motor en un bloqueo de carreteras. Nota-mos que todos los que transitan por un bloqueo de carrete-ras están expuestos a ser detenidos por los agentes estatales. A los ojos del público, la intrusión estatal en ese contexto es menos ofensiva y, por ende, el efecto en la re-putación del detenido es menor o casi inexistente.(10) La intrusión estatal adquiere así otro matiz, otro alcance. Se trata de una intrusión estatal que en determinadas cir-cunstancias podría resultar sustancialmente menor a la *411que nuestro ordenamiento condena en ausencia de causa probable.
A la luz de lo anterior, requerir causa probable para realizar la detención de un vehículo en un bloqueo podría constituir una carga onerosa para el interés público que en determinada circunstancia haya motivado su realización. En consecuencia, resolvemos que la validez de un bloqueo de carreteras en nuestra jurisdicción queda sujeta a un análisis de su razonabilidad. Dicho análisis debe partir de los criterios que la jurisprudencia federal y estatal han reconocido como pertinentes, y que adoptamos. Estos son: (1) la magnitud del interés público que motiva la realización del bloqueo; (2) el grado con que éste adelante dicho interés, y (3) el alcance de la intrusión con la intimidad. Cada bloqueo debe ser evaluado de forma individual para determinar si se ajusta a las exigencias constitucionales de nuestro ordenamiento y si, en el balance de intereses, resulta razonable un menor alcance de la protección constitucional ante el interés público involucrado.
Como parte de este análisis debe examinarse el objetivo principal que motiva la realización del bloqueo para determinar si éste es suficiente para justificar el grado de intrusión a la intimidad individual que supone la detención de un vehículo de motor. En este extremo, coincidimos con lo resuelto en casi todas las jurisdicciones de Estados Unidos en cuanto a que la realización de un bloqueo de carreteras con el objetivo de encontrar a cualquiera que haya cometido un delito no es justificación para la validación de la detención. Véanse: U.S. v. McFayden, 865 F.2d 1306 (Cir. D.C. 1989); Galberth v. U.S., supra. Por ello, como norma general, la utilización de bloqueos de carreteras con propósitos generales (general enforcement purposes) es ilegal.
De igual modo, el Estado no puede postular la existen-cia de un objetivo legítimo como pretexto para adelantar objetivos que no satisfacen el escrutinio constitucional. Al *412respecto, deben examinarse aspectos como la localización del bloqueo, la hora y las prácticas de los agentes estatales durante su operación para determinar si su propósito principal es ajeno al objetivo postulado. Véanse: U.S. v. McFayden, supra; U.S. v. Morales-Zamora, 974 F.2d 149 (10mo Cir. 1992). Asimismo, es necesario evaluar la efectividad del bloqueo en adelantar el interés público en cuestión. El uso de evidencia empírica puede ser un instrumento ade-cuado para hacer esta determinación. Además, la existen-cia de otras alternativas menos onerosas y menos lesivas para la consecución de los objetivos gubernamentales puede justificar una determinación de inconstitucionalidad de la actuación gubernamental.
En términos generales, la lesión a la intimidad personal debe ser mínima. Siguiendo la distinción elaborada por el caso United States v. Martinez-Fuerte, supra, esto tiene un carácter dual: en cuanto a la intrusión objetiva, es decir en cuanto al alcance y la duración de la detención, ésta ha de ser breve. Por ello, en ausencia de otras circunstancias que originen motivos fundados para creer que se ha cometido algún delito, resulta excesivo requerirle a una persona que baje del auto, o hacerle preguntas más allá de las necesarias para establecer la identidad del conductor o requerirle los documentos que acrediten su legitimidad como conductor. Véase Igersoll v. Palmer, supra, (en el que existía personal que tomaba el tiempo de duración de las detenciones, las cuales en su fase inicial tenían una duración aproximada de veintiocho (28) segundos, y las de las personas que eran llevadas a una segunda área de examen de seis (6) minutos con trece (13) segundos).
En cuanto a la intrusión subjetiva, o la intrusión cau-sada por el elemento de aprehensión o sorpresa que genera en las personas la realización del bloqueo, debemos señalar lo siguiente: (1) el bloqueo tiene que ser claramente visible, por ello el grado de iluminación que exista en el lugar, así como la existencia de avisos a una distancia razonable que *413indiquen la actividad policial en la zona resultan impor-tantes, véase United States v. Hernandez, 739 F.2d 484 (9no Cir. 1984), cert. denegado, 469 U.S. 1021 (1984); (2) la operación del bloqueo debe garantizar la seguridad de los que por allí transiten, y (3) la interferencia con el flujo normal del tránsito debe ser mínima o, en todo caso, razonable.(11)
Por otro lado, para que una detención de un vehículo de motor en un bloqueo de carreteras sea razonable bajo nuestro esquema constitucional deben existir criterios objetivos que eliminen la arbitrariedad por parte de los agentes estatales. Criterios como la raza, el sexo o la edad de los ocupantes son sencillamente insostenibles bajo nuestro esquema constitucional.(12) Por ello, en el caso de que todos los vehículos no sean detenidos, deben establecerse previamente patrones objetivos para que las detenciones no sean discriminatorias.(13)
La arbitrariedad de los oficiales en el campo puede ser controlada, a su vez, con la existencia de guías previa-mente establecidas por oficiales supervisores. La participa-ción de oficiales superiores en la elaboración de estas guías ha sido vista como un mecanismo adecuado para minimi-*414zar el grado de discreción que se le deja al oficial que la-bora en la operación del bloqueo. Véase Little v. State, supra. Dichas guías deben incluir aspectos como hora, du-ración de los bloqueos, normas de seguridad, criterios de detención de vehículos y otros procedimientos inherentes a la operación del bloqueo que restrinjan el ejercicio de dis-creción por parte de los agentes en el campo. Una vez se hayan adoptado estas normas o guías, ellas deben ser cum-plidas de forma estricta. Véase Com. v. Anderson, 547 N.E.2d 1134 (1989), (en el cual el tribunal declaró incons-titucional el bloqueo impugnado debido a que la duración previamente establecida fue prolongada sin seguir las nor-mas preestablecidas para su extensión).
Los anteriores lineamientos doctrinales le imprimen ra-zonabilidad según nuestra Constitución a la incautación que representa una detención en un bloqueo de carreteras. Ante una impugnación judicial de este tipo de actuación gubernamental, por constituir tina incautación sin una or-den judicial previa, compete al Estado probar su razonabilidad.
Advertimos, sin embargo, que pueden surgir instancias que ameriten la realización de un bloqueo de una vía sin que sea estrictamente necesario cumplir con los parámetros de razonabilidad que hemos esbozado. Tal puede ser el caso de una situación de emergencia que requiriera de la Policía cercar un área o poner una barricada en determinado lugar como medida protectiva. Estas instancias excepcionales podrían justificar un desvío de la norma general que hemos postulado y deberán ser examinadas a la luz de los hechos concretos en las que surjan.(14)
Con este trasfondo, evaluemos el contexto de la deten-ción de la que fue objeto el señor Yip Berríos.
*415VI
El bloqueo de carreteras bajo nuestra consideración fue efectuado por la Policía de Puerto Rico en la mañana de un viernes, sin previo aviso, en las tres (3) vías que permitían la entrada y salida al Residencial Virgilio Dávila en donde vivía el imputado Yip Berríos. Según surge de los autos del caso, en el bloqueo impugnado se detenían a todos los ve-hículos que intentaran entrar o salir al residencial sin que existiera algún grado de sospecha individualizada de que la persona detenida hubiera cometido un delito o alguna violación a las leyes de tránsito. Al ser detenidos, se solici-taba al conductor su licencia de conducir y la licencia del registro del vehículo. Bajo estas circunstancias fue que ocurrió la detención e incautación del vehículo en que via-jaba Yip Berríos, que posteriormente desemboca en la per-cepción de la anomalía en la tablilla del vehículo y en la confiscación de la evidencia delictiva. Ante este cuadro de-bemos determinar si la detención inicial del vehículo de Yip Berríos fue constitucionalmente válida a la luz de los parámetros de razonabilidad que hemos delineado para las detenciones efectuadas en bloqueos de carreteras.
En su escrito, el Ministerio Público nos indica que el bloqueo de carreteras efectuado ese día en el Residencial Virgilio Dávila tenía como objetivo básico la revisión de las licencias de conducir y de registro del vehículo de los con-ductores que transitaran por las vías bloqueadas. Por ello nos afirma:
El plan era el típico “bloqueo”: solicitar del conductor de todo vehículo, que entrara o saliera, la registración [sic] del automó-vil y la licencia del conductor. Alegato del peticionario, pág. 4.
Más adelante, el Ministerio Público nos señala que “[e]l bloqueo establecido por la policía en la mañana del 16 de abril de 1993 en el Residencial Virgilio Dávila es uno reco-nocido por Delaware v. Prouse, supra, para cotejar licencias del vehículo y de conductor”. Alegato del peticionario, pág. *41613. Por ello, nos plantea que el interés estatal en “proteger la propiedad vehicular y disminuir el crimen que se comete con ayuda de vehículos ilegalmente obtenidos, refuerza la validez de los bloqueos para cotejar licencias de conducir y de vehículos”, y nos solicita que validemos el bloqueo efec-tuado en el caso de autos y, por ende, la detención del im-putado Yip Berrios. Alegato del petitionario.
Ciertamente, la detección de delitos relacionados a las leyes de tránsito y de la propiedad vehicular es un interés estatal que merece considerable deferencia. De hecho, en el pasado hemos reconocido que “dada su movilidad el auto-móvil en ocasiones es el medio utilizado por los delincuen-tes para sus actividades ilícitas y que con frecuencia es el producto del delito”. Pueblo v. Malavé González, supra, pág. 479. Sin embargo, un análisis ponderado de todas las circunstancias que rodearon la operación del bloqueo en el caso de autos presenta serias dudas sobre la validez de la contención gubernamental, en términos de que el bloqueo efectuado en el Residencial Virgilio Dávila tenía como ob-jetivo principal la revisión sistemática de las licencias de conducir y de registro de los vehículos.
Debemos destacar que ese día la Policía estaba diligen-ciando varias órdenes de arresto en el mismo residencial donde fue efectuado el bloqueo de carreteras. No podemos concebir que la Policía haya efectuado ambas gestiones de forma simultánea sin una planificación previa al respecto. No obstante, el Ministerio Público no nos expresa que éste fuese realizado como medida cautelar para evitar la eva-sión de alguna de las personas cuyas órdenes de arresto estaban siendo diligenciadas. Ni siquiera nos señala que el bloqueo fue efectuado como medida excepcional para apla-car una situación de peligrosidad o emergencia para el público. El Estado descansa única y exclusivamente en el argumento de que el bloqueo fue efectuado como un “típico bloqueo” para revisar las licencias de los vehículos de las personas que por allí transitaban. Aunque ante nos tan *417sólo se ha planteado la validez de la detención de Yip Be-rríos en el bloqueo de carreteras, el operativo que estaba siendo realizado en el residencial de forma simultánea con el bloqueo sugiere que el objetivo principal de éste no era exclusivamente la revisión sistemática de las licencias de conducir y de registro de los que transitaran por ellos como plantea el Ministerio Público. “Los jueces no debemos, des-pués de todo, ser tan inocentes como para creer declaracio-nes que nadie más creería.” Pueblo v. Luciano Arroyo, 83 D.P.R. 573, 582 (1961).
El bloqueo del caso de autos se asemeja al tipo de blo-queos que en otras jurisdicciones ha sido rechazado por carecer de un objetivo o interés público específico que lo motive, y por ser estructurado con objetivos diversos o, dicho en otras palabras, “en busca de alguien que haya co-metido un delito”. Véanse: Hagood v. Town of Town Creek, 628 So. 2d 1057 (1993); Galberth v. U.S., supra; Wirin v. Horrall, 193 P.2d 470 (Cal. 1948). En este sentido, el blo-queo impugnado reúne las características del tipo de blo-queo que el profesor LaFave nos advierte que representa un serio atentado a la garantía constitucional contra regis-tros y allanamientos irrazonables cuando expresa:
It is not permissible for the police to celebrate Buglary Prevention Week by setting up random roadblocks to search cars for burglary tools, to blockade a highcrime area of that city and search all cars leaving that area, or to establish roadblocks “to curb the juvenile problem” or for the purpose of “deterring drug traffic and violence”. Such tactics as these pose “the most serious threat to the interest in privacy”. (Escolios omitidos.) W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 3ra ed., Minnesota, Ed. West Publishing Co., 1996, págs. 313-314.
Por otro lado, no nos parece que la ubicación del bloqueo en las entradas del residencial haya sido el mecanismo más adecuado para detectar violaciones a las leyes de trán-sito y de propiedad vehicular. Es preciso resaltar que los afectados por el bloqueo eran prácticamente quienes habi-*418taban en el residencial y no la población en general que transcurre por otras vías, incluso más concurridas, y en donde la ubicación del bloqueo hubiese representado una forma más adecuada de adelantar el interés estatal postulado. El Estado no proveyó evidencia que demostrara que en el residencial Virgilio Dávila existiera un serio pro-blema relacionado con las leyes de tránsito o que por el residencial transitara un gran número de vehículos. En este sentido no ha demostrado que la ubicación del bloqueo hiciera del medio utilizado el más razonable para adelan-tar el interés señalado por el Estado de revisar licencias de conducir y de registro de los vehículos.
Asimismo, las características del bloqueo efectuado en el Residencial Virgilio Dávila revelan que el grado de in-trusión a la intimidad de la cual fueron objeto quienes por allí transitaban fue de considerable envergadura. Al blo-quear los tres (3) accesos del residencial, se afectó de forma exclusiva a las personas que residían allí. Quien quisiera salir o entrar a éste en automóvil necesariamente tenía que pasar por el bloqueo. De este modo, más que un blo-queo de carreteras, nos encontramos ante una ocupación de una comunidad en particular.
Nótese, además, que el bloqueo impugnado fue reali-zado a tempranas horas de la mañana, cuando las perso-nas usualmente salen de sus hogares en dirección a sus trabajos, a la escuela, o a realizar todo tipo de actividades en nuestra sociedad. Fue en ese momento cuando se inter-vino con todas las personas que salían de sus hogares en sus vehículos. Estas circunstancias tienen el efecto de agravar la magnitud de la intrusión a la intimidad individual de las personas que por allí transitaban, incluyendo la del recurrido Yip Berríos.
Por otro lado, un análisis ponderado de los autos revela que el bloqueo fue efectuado sin que existieran normas o guías que delimitaran el ámbito de acción de los policías asignados al bloqueo. De hecho, en su escrito, el Ministerio *419Público no nos expresa que el bloqueo vehicular fuera rea-lizado como parte de un plan previo, concebido bajo normas neutrales que limitara la posibilidad de arbitrariedad por parte de la Policía. El Ministerio Público, en cambio, nos invita a que validemos la detención efectuada en el Resi-dencial Virgilio Dávila por el solo hecho de que allí se in-tervenía con todos los vehículos que transitaban por las vías bloqueadas, de forma que no existía arbitrariedad al-guna en las detenciones. Apoya esta contención en Delaware v. Prouse, supra.
Ciertamente, en Delaware v. Prouse, supra, el Tribunal Supremo federal deja implícita la posibilidad de realizar bloqueos de carreteras por parte de la Policía, bajo circunstancias en las que no exista arbitrariedad en la detención de los vehículos. No obstante, en Prouse no se decretó la constitucionalidad a priori de todo bloqueo en el que se detuviera a todos los conductores que transcurrieran por ellos. Las expresiones de ese foro tan sólo deben ser entendidas en el sentido de que una posible alternativa para eliminar la arbitrariedad en la operación de los bloqueos podría ser la detención de todos los vehículos. Sin embargo, la existencia de arbitrariedad en la detención de los vehículos no es el único factor que debe ser considerado para determinar la validez de un bloqueo. Es preciso evaluar cada bloqueo caso a caso para determinar cuán razonable ha sido la actuación gubernamental a la luz del balance de los intereses involucrados y de la totalidad de las circunstancias que rodean su operación.
Ante todo lo anterior, concluimos que la detención de la cual fue objeto el imputado Yip Berríos violentó la protec-ción constitucional contra registros, allanamientos e incau-taciones irrazonables que provee nuestra Carta de Derechos. El Estado no probó la validez constitucional de la incautación de la persona, por lo que no erró el tribunal de instancia al decretar la supresión de la evidencia.
Aún considerando los hechos del caso de autos a la luz *420del mínimo que provee la Constitución de Estados Unidos en su Cuarta Enmienda, es decir, bajo un criterio de razo-nabilidad menos estricto, llegaríamos a la misma conclusión. En primer lugar, el bloqueo que plantea el caso de autos es distinto al tipo de bloqueos que ha sido vali-dado por el Tribunal Supremo de Estados Unidos en United States v. Martinez-Fuerte, supra, y en particular por el hecho de que más que un bloqueo de carreteras, la gestión policial constituía un bloqueo de toda una comunidad. En segundo lugar, un análisis de la razonabilidad del bloqueo efectuado, a la luz del escrutinio de razonabilidad desarro-llado en la jurisdicción federal, nos lleva a concluir que la intrusión a la intimidad resultante fue irrazonable. Nótese que el interés postulado no puede ser eficientemente ade-lantado mediante la metodología utilizada. La ubicación del bloqueo, como antes expresamos, limita en gran me-dida la eficiencia que pueda tener en adelantar el objetivo postulado. Enfrentados estos factores con la intrusión a la intimidad que experimentó Yip Berríos y los otros habitan-tes del residencial, bajo el análisis federal, la decisión debe recaer a favor del imputado.
Detener conductores cuando salen de sus residencias a tempranas horas de la mañana, en sus propias comunidades, para revisar sus licencias de conducir y de registro infringe de forma considerable la intimidad de las personas, más aún cuando el bloqueo no forma parte de un plan estructurado bajo guías neutrales. Este grado de intrusión no puede ser justificado con el interés de velar por el cumplimiento con las leyes sobre vehículos de motor, aun bajo el mínimo de protección individual garantizado al amparo de la Cuarta Enmienda de la Constitución de Estados Unidos, supra.
*421VII
Resta considerar la constitucionalidad de la See. 5-1120(a) de la Ley de Vehículos y Tránsito de Puerto Rico, supra, que hiciera el Magistrado de instancia. La sección declarada inconstitucional dispone:
(a) Todo conductor de vehículos deberá detenerse inmediata-mente cuando un agente del orden público se lo requiriere y vendrá obligado igualmente a identificarse con dicho agente si así éste se lo solicitare, y también deberá mostrarle todos los documentos que de acuerdo con este Capítulo y sus reglamen-tos debe llevar consigo o en el vehículo. 9 L.P.R.A. sec. 1152(a).
 Como es sabido, desde la década de 1950 hemos expresado que los tribunales no debemos entrar a conside-rar la constitucionalidad o inconstitucionalidad de una ley o de una actuación a menos que sea imprescindible y que la controversia bajo consideración no pueda ser adjudicada por otros fundamentos. Véanse: Pueblo v. Ramos Santos, 138 D.P.R. 810 (1995); Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993); Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993); P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981).
Esa es la situación del caso de autos. Una vez se ha determinado que la actuación gubernamental fue irrazona-ble y que, por lo tanto, la evidencia incautada debe ser suprimida, es innecesario considerar el planteamiento so-bre la constitucionalidad de la Sec. 5-1120(a) de la Ley de Vehículos y Tránsito de Puerto Rico, supra. En este sen-tido, el foro de instancia se excedió al considerar el plan-teamiento sobre la constitucionalidad de la citada sección cuando existían otros fundamentos que permitían disponer del caso. Erró el tribunal de instancia al así actuar. Por ello, sú determinación en cuanto a este aspecto debe ser revocada.

Se dictará sentencia de conformidad.

*422Los Jueces Asociados Señores Negrón García y Corrada Del Río disintieron. El Juez Asociado Señor Fuster Berlin-geri no intervino.
— O —

 En su escrito de petición de certiorari, el Ministerio Público dirige nuestra atención hacia una contradicción entre lo expresado por el Magistrado de instancia en la vista de supresión de evidencia y lo que finalmente señaló en la resolución recurrida. Dicha discrepancia gira en torno a si la orden que le dio el oficial de policía a Yip Berríos para que bajara del auto fue anterior o posterior a la determinación de la incongruencia en el número de la tablilla del auto. Hemos observado que en el expediente ante nos hay expresiones del agente Ruiz García que tienden a indicar que la orden de bajar del auto ocurrió antes de que se percatara de la anomalía con el número de la tablilla. Véase Petición de certiorari, Apéndice IV. Sin embargo, aunque tal incongruencia existe, ésta no dispone de la controversia que plantea el caso, pues, aún asumiendo la posición más ventajosa para el Estado, esto es, que la solicitud de bajar del auto ocurrió luego de que el agente se percatara de la anomalía, llegamos a la misma conclusión a la luz de la totalidad de las circunstancias presen-tes en la operación del bloqueo. Véanse: Transcripción de la vista de supresión de evidencia, pág. 3; Petición de certiorari, Apéndice IV, pág. 31.


 Mediante Resolución de 7 de diciembre de 1993 paralizamos los procedimien-tos en el foro de instancia y solicitamos que se presentaran los autos originales del caso. En esa ocasión, el Juez Asociado Señor Rebollo López hizo constar que tenía “reservas sobre la validez de la detención del vehículo del recurrido”.


 Advertimos, sin embargo, que pueden haber instancias en las que la realiza-ción de un bloqueo de carreteras no implique necesariamente la existencia de una incautación de la persona. Este podría ser el caso de un bloqueo en el que tan sólo se obliga al conductor a reducir la velocidad del automóvil al atravesar por éste.


 Los conceptos causa probable y motivos fundados son sinónimos. En el pa-sado los hemos definido como “aquella información y conocimiento que lleven a una persona ordinaria y prudente a creer que el arrestado ha cometido un delito, inde-pendientemente de que luego se establezca o no la comisión del delito”. (Énfasis en el original.) Pueblo v. Martínez Torres, 120 D.P.R. 496, 504 (1988). Véase, además, Pueblo v. González Rivera, 100 D.P.R. 651, 654 — 655 (1972).


 La jurisprudencia previa del Tribunal Supremo de Estados Unidos había considerado tan sólo la validez constitucional de registros efectuados en bloqueos de carreteras o de detenciones efectuadas por agentes estatales mientras realizaban un patrullaje preventivo en circunstancias en las que los agentes carecían de alguna sospecha individualizada de que los ocupantes de los vehículos hubieran cometido alguna violación de ley. Al respecto, véanse: Carroll v. United States, 267 U.S. 132 (1925), (en el cual se determinó que la detención y el registro de un vehículo podía ser hecha sin orden judicial previa tan sólo en aquellos casos en que la detención era *403efectuada basándose en causa probable para creer que los autos detenidos contenían bebidas alcohólicas ilegales); Almeida-Sanchez v. United States, 413 U.S. 266 (1973), (en el que se rechazó la contención gubernamental de que el interés nacional de controlar la inmigración fuese justificación suficiente para eximir del requisito de causa probable u orden judicial previa a los agentes patrulleros estatales para que éstos pudieran registrar válidamente un vehículo de motor); United States v. Brignoni-Ponce, 422 U.S. 873 (1975), (en el cual se declaró inconstitucional la detención de un vehículo de motor por miembros de la Patrulla de Frontera durante un patru-llaje preventivo por la única razón de que sus ocupantes parecían de ascendencia mejicana); United States v. Ortiz, 422 U.S. 891 (1975), (en el que se determinó que, bajo las exigencias de la Cuarta Enmienda federal, la Policía no puede registrar un vehículo de motor en ausencia de causa probable o el consentimiento del conductor).


 En uno de los bloqueos impugnados, todos los vehículos fueron detenidos. En el otro, los vehículos reducían su marcha al atravesar por el bloqueo mientras un oficial los observaba. Si este oficial, a su vez, concluía que algún vehículo parecía sospechoso, lo dirigía a un área secundaria de inspección en donde se les preguntaba a sus ocupantes sobre su ciudadanía y, si era el caso, sobre su estatus como inmigrantes.


 Al respecto, el Tribunal Supremo federal expresó:
La localización de un bloqueo permanente no es escogida por oficiales en el campo, sino por oficiales responsables de tomar decisiones generales, en cuanto a la utilización más efectiva de los recursos limitados. Podemos asumir que tales oficiales estarán menos dispuestos a establecer un bloqueo de carreteras en un lugar en donde se afecte de forma arbitraria u opresiva a los conductores como clase. Además, en la medida en que los oficiales tan solo pueden detener a aquellos vehículos que pasen por el bloqueo, existe menos margen para detenciones de individuos de forma abusiva u hostigante que el que existía en las detenciones efectuadas en patrullajes preventivos. (Traducción nuestra.) United States v. Martinez-Fuerte, 428 U.S. 543, 559 (1976).


 Para casos de otras jurisdicciones en donde se validó el uso de bloqueos establecidos de forma sistemática, véanse: Merrett v. Moore, 58 F.3d 1547 (11mo Cir. 1995); State v. Bates, 902 P.2d 1060 (N.M. 1995); State v. Loyd, 530 N.W.2d 708 (1995); Hooten v. State, 442 S.E.2d 836 (1994); People v. Wells, 608 N.E.2d 578 (1993); U.S. v. Corral, 823 F.2d 1389 (10mo Cir. 1987), cert. denegado, 486 U.S. 1054 (1988); United States v. Miller, 608 F.2d 1089 (5to Cir. 1979) cert. denegado, 447 U.S. 926 (1980); Smith v. State, 515 So. 2d 149, 152 (1987); Miller v. State, 373 So. 2d 1004 (1979); State v. Cloukey, 486 A.2d 143 (1985).
Para algunos casos en los que el bloqueo impugnado fue declarado inconstitu-cional, véanse: Hagood v. Town of Town Creek, 628 So. 2d 1057 (1993), (en el q_ue el Tribunal declaró inconstitucional el bloqueo impugnado por haber sido ubicado frente a un edificio de apartamentos con objetivos diversos, sin seguir normas escri-tas preconcebidas y sin que existieran medidas de seguridad adecuadas, por lo que a juicio del Tribunal, el Estado no satisfizo el peso de la prueba de demostrar la razo-nabilidad de su actuación); People v. Evans, 579 N.Y.S.2d 853 (1992), (en el cual el Tribunal declaró inválido un bloqueo de carreteras efectuado en un área de alta incidencia de prostitución con el único propósito de combatir este problema); State v. Sims, 808 P.2d 141 (Utah 1991), (entre los factores que contribuyeron a la determi-nación de inconstitucionalidad estaban: la inexistencia de un plan explícito en la conducción del bloqueo; las ausencias de oficiales supervisores que participaron en la conducción del bloqueo, e indicadores que evidenciaran que la autorización de la realización del bloqueo estuviera fundamentada en un análisis previo del interés público protegido por la estrategia, su efectividad y el grado de intrusión en la inti-midad individual); Galberth v. U.S., 590 A.2d 990 (1991), (en el que se determinó que el interés general en controlar el crimen no era razón suficiente para justificar el bloqueo impugnado, más aún cuando no había evidencia empírica que apoyara la contención gubernamental de que el bloqueo era un mecanismo adecuado para redu-cir los delitos vinculados a las drogas).


 Un caso particularmente ilustrativo lo es State v. Deskins, 673 P.2d 1174 (Kan. 1983), en el que el Tribunal Supremo de Kansas esbozó los factores siguientes para evaluar la validez de los bloqueos de carreteras: (1) el grado de discreción, si alguna, dejado al oficial de la Policía; (2) la localización del bloqueo; (3) la hora en que el bloqueo es efectuado y su duración; (4) los estándares establecidos por oficiales superiores; (5) si hubo notificación previa al público en general; (6) si existían avisos o advertencias previas para los conductores que se acercan al lugar del bloqueo; (7) el mantenimiento de condiciones de seguridad; (8) el grado de temor y la ansiedad que genera el modo de operación; (9) la duración promedio de la detención de las perso-nas; (10) los factores físicos involucrados en la localización, tipo y modo de operación; (11) la existencia de métodos menos intrusivos para combatir el problema; (12) el grado de efectividad del procedimiento, y (13) cualquier circunstancia adicional re-levante que pueda contribuir en el escrutinio.


 por una raz5n similar, en E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197 (1984), adoptamos un estándar menos riguroso que en el ámbito criminal para de-terminar causa probable en los casos de registros administrativos.


 En otras jurisdicciones este último aspecto ha sido un factor crucial al mo-mento de determinar el grado de interferencia con la libertad e intimidad individual de la que ha sido objeto una persona. Véanse: Merrett v. Moore, supra; United States v. Place, 462 U.S. 696 (1983); Ingersoll v. Palmer, 743 P.2d 1299, 1316 (Cal. 1987), (en el que se dijo: “Minimizar el tiempo promedio durante el cual cada conductor está detenido es crítico tanto para reducir el grado de intrusión de la detención como para mantener la seguridad evitando congestiones de tránsito”).


 Llamamos la atención sobre un comunicado de prensa difundido por la American Civil Liberties Union (en adelante A.C.L.U.) en 22 de mayo de 1996. En éste, la A.C.L.U. difundía los resultados de un estudio que concluía que en el estado de Maryland los conductores negros eran detenidos y registrados por la Policía en busca de drogas ilícitas en una proporción cuatro (4) veces mayor que las detenciones de las cuales fueron objeto conductores blancos, lo que podría reflejar un patrón de deten-ciones fundamentadas en consideraciones raciales. Tal práctica es sencillamente in-sostenible, tanto bajo nuestra Constitución como bajo la Constitución federal.


 Véanse, por ejemplo: State v. Barcia, 562 A.2d 246 (1989), (en este caso se detenía un vehículo por cada veinte (20) que pasaban por el bloqueo); Ingersoll v. Palmer, supra, (en el que se detenía cada quinto vehículo que transcurría por el bloqueo).


 Algunas situaciones que podrían ser consideradas como situaciones de emer-gencia son insurrecciones, amenazas con explosivos y situaciones que involucren rehenes, entre otras. Véase W.R. LaFave, Search and Seizure: A Treatise on the Fourth Amendment, 3ra ed., Minnesota, Ed. West Publishing Co., 1996, Vol. 4, pág. 64 et seq.